DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-22 filed 7/14/20. Claims 1,9,17,18, 20 and 22 are the independent claims.


Allowance and reasons for allowance
3. Claims 1, 9, 17, 18, 20 and 22 are allowed and the other claims are allowed by virtue of their dependence on these claims.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 9:
An ultraviolet (UV) sensor/method, comprising:
a selective blocking portion that is configured to prevent UV radiation from reaching photovoltaic diodes that belong to the group and are of a first polarity, while allowing the UV radiation to reach photovoltaic diodes that belong to the group and are of a second polarity; and
an interface for providing an output signal of the group, the output signal is indicative of UV radiation sensed by the photovoltaic diodes that belong to the group and are of the second polarity.

Claim 17:
A method for manufacturing an ultraviolet (UV) sensor, the method comprises: 
manufacturing a selective blocking portion that is configured to prevent UV radiation from reaching photovoltaic diodes that belong to the group and are of a first polarity, while allowing the UV radiation to reach photovoltaic diodes that belong to the group and are of a second polarity; and
manufacturing an interface for providing an output signal of the group, the output signal is indicative of UV radiation sensed by the photovoltaic diodes that belong to the group and are of the second polarity.

Claims 18 and 20:
An ultraviolet (UV) sensor/method, comprising:
a selective blocking portion that is configured to prevent UV radiation from reaching photovoltaic diodes of the first sequence, while allowing the UV radiation to reach photovoltaic diodes of the second sequence; and
a processing circuit that is configured to process a first output signal outputted from the first sequence, and a second output signal outputted from the second sequence, to provide an indication about UV radiation that was sensed by the second sequence.


Claim 22:
A method for manufacturing an ultraviolet (UV) sensor, the method comprising:

manufacturing a selective blocking portion that is configured to prevent UV radiation from reaching photovoltaic diodes of the first sequence, while allowing the UV radiation to reach photovoltaic diodes of the second sequence; and
manufacturing a processing circuit that is configured to process a first output signal outputted from the first sequence, and a second output signal outputted from the second sequence, to provide an indication about UV radiation that was sensed by the second sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
5. Prior art by Sahu et al. (US 11219701) discloses an air sanitizer using an array of UV-C LEDs that shine the UV-C down a housing of the air sanitizer, but fail to disclose the serially connected photovoltaic diodes of alternating polarities as in the instant invention.
Other air sanitizers include DuPuis (US 9370600) and Harlan (US 20190046812) which again fail to disclose the serially connected photovoltaic diodes of alternating polarities as in the instant invention.
In the instant invention, since single photovoltaic diodes generate only small voltages and two channel amplifiers with high gain which require complicated designs are need, the inventors have used known electronic components and circuits to provide a UV sensor which has increased selectivity and blocks IR and visible light.
Roizin et al. (US 2022/0018977, now US 11231510) and Evgeny et al. (US 2022/0026266) have been checked for double patenting issues.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884